' SHANNON, Justice.
This appeal stems from a take nothing judgment in a declaratory judgment suit filed in the district court of Travis County by Appellant, Ernest Harris, doing business as Arrow Vending Service, against Appellee, Texas Vending Commission and others.1 In that proceeding, appellant sought a judgment declaring that Section 19, Art. 13.17, Tex.Tax.-Gen.Ann., Volume 20A, V.A.T.S. was unconstitutional. That section provides that the Texas Vending Commission, in certain specific situations, shall not issue a license to one who has been convicted of a felony. In the same suit appellant endeavored to obtain a writ of mandamus to require the Texas Vending Commission to issue him a general business license pursuant to Article 13.17.
After the judgment below was entered and after notice of appeal was given, appellant sold all of his coin-operated machines, and swore he had nothing to do with the maintenance, operation, servicing or repair of the machines, and that he had no interest in the revenues from those machines. This information appears in the record as an exhibit attached to ap-pellees’ motion to dismiss the appeal.
 By the first counterpoint in their brief and in their motion to dismiss ap-pellees urge that the appeal is now moot and should be dismissed. We agree, and hold that appellant, by divesting himself of ownership of the coin-operated machines, mooted the appeal. Since the appeal is moot, an opinion by this Court as to the constitutionality of Section 19, Art. 13.17 would be advisory in nature and unauthorized. See United Services Life Insurance Company v. Delaney, 396 S.W.2d 855 (Tex.1965).
The appeal is dismissed.
Appeal dismissed.

. Ivan Williams, Executive Director, Texas Vending Commission, R. B. Williams, Gene R. Hendryx, L. C. Butler, Don M. Edmondson, Gilbert Seelmeyer, Crawford C. Martin, Attorney General of Texas, Col. Wilson E. Speir, Director of the Department of Public Safety, and Sam Kelley, Consumer Credit Commissioner.